Citation Nr: 1712276	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  10-32 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for right foot metatarsalgia.

6.  Entitlement to service connection for left ankle sprain.

7.  Entitlement to service connection for chronic obstructive pulmonary disorder (COPD).

8.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a bilateral knee disability.

11.  Entitlement to service connection for a right ankle disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1985.  His military occupational specialty was a lance crewmember.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, and from a March 2015 rating decision of the VARO in Indianapolis, Indiana.  The Veteran testified before the undersigned at a Board video conference hearing in November 2016.  A transcript of the hearing is of record.  

In filing a claim for service connection for a psychiatric disability, the Veteran filed a claim for PTSD.  However, as was discussed at the Board video conference hearing in November 2016, there is evidence that reflects other psychiatric diagnoses, namely, anxiety and depression.  As such, the Board has expanded the issue as is reflected on the title page of this decision.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the Virtual VA and the Veteran's Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A Social Security Administration (SSA) inquiry conducted by the AOJ in October 2009 reveals that the Veteran is receiving social security disability benefits with a disability onset date of June 2009.  While the AOJ initially requested the Veteran's SSA records by fax in August 2009, there are no SSA records on file and no indication that follow up requests for these records were made.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  38 C.F.R. § 3.159 (c) (2) and (3) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, on remand, the Veteran's SSA records, including all adjudications and the underlying records, must be associated with the Veteran's file.  

In specific regard to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran underwent a VA audiological examination in March 2009.  While the examiner rendered a negative etiological opinion with respect to the Veteran's hearing loss, she appears to have based her opinion on the fact that the Veteran had normal hearing in service.  However, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the Veteran has asserted that the examiner's notation of his exposure to noise from power tools after service was in error as this exposure occurred while he was in service.  Accordingly, the Board finds that the March 2009 opinion is inadequate for decision-making purposes and that an addendum opinion or a new examination must be obtained.  38 U.S.C.A. § 5103A (d).  When, VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Also, as the March 2009 VA audiological opinion indicates that the Veteran's tinnitus is likely related to his bilateral hearing loss, the Board finds that adjudication of the Veteran's service connection claim for tinnitus should be deferred pending completion of the development of his claim for bilateral hearing loss.

Regarding the claims for service connection for a back disability, bilateral pes planus, right metatarsalgia, and a bilateral ankle disability, the evidence shows inservice treatment for the back, feet and ankles, as well as post service diagnoses of chronic back pain, osteoarthritis, plantar fascitis, and arthralgia.  In light of this evidence and the Veteran's assertions of continuing back, feet and ankle symptomatology, he must be afforded VA examinations for these claimed disabilities.  Under the VCAA, an examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, the threshold for finding a link between current disability and service is low and the Board finds that the Veteran's statements as to continuity of symptomatology satisfy that threshold here.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  Also, an October 2009 VA psychiatric record notes that the Veteran injured his back driving a truck and was no longer able to drive due to the medication he was taking.  In addition, a May 2015 VA outpatient record contains the Veteran's report of experiencing chronic low back pain since the 1970s, and a new pain began in his mid-back about 5 years earlier.  Accordingly, prior to obtaining a VA back examination, VA should ensure that the treatment records related to his back are complete to include records pertaining to the postservice back injury.  38 U.S.C.A. § 5103A (b), (c).

As for the claim for service connection for COPD, the Veteran attributes this disability, in part, to smoking in service.  With limited exceptions not applicable here, VA regulation provides that for claims received after June 9, 1998, disability due to smoking and/or nicotine dependence may not be considered service related.  38 C.F.R. § 3.300.  However, the Veteran also asserts that his COPD is due to inservice exposure to diesel fuel.  In light of this, a remand is in order so that the Veteran may be afforded a VA examination for the purposes of obtaining a medical opinion that addresses the nexus element of this claim.  McClendon, 20 Vet. App. at 79.

The Veteran's newly expanded claim for service connection for a psychiatric disability to include PTSD, anxiety and depression, must be remanded for a VA examination so that consideration may be given to all psychiatric diagnoses of record.  Clemmons, 23 Vet. App. at 1.  Also, with respect to the diagnosis of PTSD, the AOJ denied service connection for this disability on the basis that there was no credible supporting evidence of a stressor.  In this regard, the Veteran attributes his PTSD to an incident in Korea involving two helicopters that were shot down resulting in the death of all crewmembers aboard.  He stated the incident occurred in 1973 along the Korean Demilitarized Zone.  The record shows that the AOJ attempted to verify this stressor with the Joint Services Records Research Center (JSRRC), but that the JSRRC informed AOJ that there was insufficient information in which to verify the stressor.  See October 2009 memorandum.  Although the Veteran did not respond to the AOJ's March 2015 request to complete a PTSD questionnaire regarding his claimed stressor, in light of the necessity of this remand, he should be given another opportunity to provide more detailed information with respect to this stressor.  This is especially so in light of inconsistent evidence as to the nature of this stressor.  More specifically, VA treatment records and examination reports on file contain the Veteran's report that he witnessed the helicopters being shot down and had to help recover the bodies.  However, he testified in November 2016 that he did not witness the incident, but rather was told about it.  He went on to explain that the incident created a nationwide alert which created anxiety and fear.  Accordingly, clarification with respect to this stressor should be sought before taking appropriate development, to include consideration under 3.304(f) (3)

Although the Board regrets the additional delay due to this remand, it finds that it is necessary in order to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In light of the foregoing, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of any decision(s) regarding the Veteran's claim(s) for SSA benefits, and copies of all medical records underlying the decision(s)

2.  Provide the Veteran with the opportunity to identify any outstanding relevant treatment records, from either private or VA facilities, which pertain to his claims on appeal, to specifically include all records related to treatment for his back since service.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records.  All reasonable attempts should be made to obtain such records.

3.  Request that the Veteran provide additional information regarding his claimed stressor.  If sufficient information is provided by the Veteran, make an attempt to verify whether the stressor occurred.  If insufficient information has been provided, such should be noted in the record.

4.  Obtain a VA audiological addendum, or alternatively afford the Veteran a new VA examination, in order to ascertain the nature and etiology of his bilateral hearing loss.  The claims folder and a copy of this REMAND should be reviewed by the examiner.  The examiner should take as fact, for purposes of the opinion, that the Veteran was exposed to acoustic trauma from power tools and artillery due to his work as a lance crewmember and that he was employed after service as a truck driver.  

The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran's current bilateral hearing loss may be attributed to his exposure to acoustic trauma in service.

The examiner should provide a thorough explanation for all opinions rendered.  If any opinion requested cannot be rendered, he or she must thoroughly explain the reasons.

5.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his claimed back, ankle, and foot disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements and a copy of this remand.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current back, right and/or left ankle, and right and/or left foot disability is causally or etiologically related to the Veteran's military service, to include the complaints noted therein. 

6.  Schedule the Veteran for a VA respiratory examination to determine the nature and etiology of his postservice COPD diagnosis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements and a copy of this remand.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his COPD is causally or etiologically related to his military service; namely, to specifically include exposure to diesel fuel.  

7.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his psychiatric diagnoses to include PTSD, anxiety and depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements and a copy of this remand.

Based on a review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  A diagnosis of PTSD due to the in-service stressor claimed by the Veteran should be confirmed or ruled out.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed, the examiner should identify the elements supporting the diagnosis and specifically address whether the disorder is due, at least in part, to a fear of hostile military or terrorist activity in service.

With respect to each acquired psychiatric disorder, other than PTSD, that has been present during the period of the claim, the examiners should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.

8.  Thereafter, and following any other indicated development, the AOJ should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  He should then be afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




